DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Acknowledgment is made of Applicant’s submission of the amendment with arguments/remarks on February 17, 2022. Claims 5 and 13 have been amended. Claims 1-16 remain pending. This communication is considered fully responsive and sets forth below.
3.	Objection to Specification: in the Response, filed February 17, 2022, Applicants amended the specification to render the objection to the specification moot. The previous objection to the specification is withdrawn. 
4.	Claims Objections: in the Response filed February 17, 2022, Applicants amended claims for the purpose of correcting the informalities. Therefore, the previous objections to the claims are withdrawn.

Allowable Subject Matter
5.	Claims 1-16 are allowed. 
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Jang et al. (US 2013/0322398) and Maas et al. (US 2010/0080176) are generally directed to various aspects of the application function for transmitting channel quality control information using two transmission blocks in a wireless access system that supports hybrid automatic retransmit request (HARQ); and the communication system for performing adaptive scheduling by considering present and past reported CQI values and other indications of channel conditions in scheduling a Modulation and Coding Scheme (MCS). 
However, in consideration of the claim amendments with arguments/remarks submitted on February 17, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“determining, by the communications device, first hybrid automatic repeat request (HARQ) feedback information based on the PDSCH occasion,” and “wherein the value set of Ki comprises a set of values, each of which corresponds to a timing relationship between transmission of downlink data and transmission of HARQ feedback information, and the value set of Ki is related to a downlink control information (DCI) format,” in claim 1.
Claim 9 includes similar limitations.
Dependent claims 2-8 and 10-16 are also allowable for incorporating the features recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672. The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/WEI ZHAO/
Primary Examiner
Art Unit 2473